EXHIBIT 10.15

 

GREENPOINT FINANCIAL CORP.

 

Deferred Compensation Plan

 

--------------------------------------------------------------------------------


 

GREENPOINT FINANCIAL CORP.

 

Deferred Compensation Plan

 

1.

Purpose

 

 

2.

Definitions

 

 

3.

Administration

 

 

4.

Participation

 

 

5.

Deferrals

 

 

6.

Deferral Accounts

 

 

7.

Company Contributions

 

 

8.

Distribution or Withdrawal of Deferral Accounts

 

 

9.

Provisions Relating to Section 16 of the Exchange Act and Section 162(m) of the
Code

 

 

10.

Statements

 

 

11.

Sources of Stock

 

 

12.

Amendment and Termination

 

 

13.

General Provisions

 

 

14.

Effective Date

 

2

--------------------------------------------------------------------------------


 

1.                                      Purpose.  The purpose of the GreenPoint
Financial Corp. Deferred Compensation Plan (the “Plan”) is to provide to members
of a select group of management or highly compensated employees of GreenPoint
Financial Corp. (the “Company”) and its subsidiaries and/or its affiliates who
are selected for participation in the Plan a means to defer receipt of
compensation on a pre-tax basis and accumulate wealth by having such deferred
amounts treated as if invested in specified investment vehicles, in order to
enhance the Company’s ability to attract and retain qualified key personnel
necessary for the continued success and progress of the Company, and to
encourage such persons to retain a long-term equity stake in the Company.

 

2.                                      Definitions.  In addition to the terms
defined in Section 1 above, the following terms used in the Plan shall have the
meanings set forth below:

 

(a)                                  “Administrative Committee” means the
committee of officers of the Company designated by the Committee to administer
the Plan, which is composed of the Director of Human Resources, an Assistant
General Counsel, and the Manager of Compensation.  The Committee may perform any
function of the Administrative Committee hereunder, in which case the term
“Administrative Committee” shall refer to the Committee.

 

(b)                                 “Beneficiary” means the person (including
any trust) who is a beneficiary in accordance with Section 13(a).

 

(c)                                  “Board” or “Board of Directors” means the
Board of Directors of the Company.

 

(d)                                 “Cause” means, unless otherwise provided by
the Administrative Committee, (1) “Cause” as defined in any employment,
consulting or similar agreement between a Participant and the Company or one of
its subsidiaries or affiliates to which the Participant is a party, or (2) if
there is no such agreement or if it does not define Cause: an intentional
failure to perform stated duties, willful misconduct, breach of a fiduciary duty
involving personal profit, or acts or omissions of personal dishonesty, any of
which results in material loss to the Company or any of its subsidiaries or
affiliates or, any willful violation of any law, rule or regulation (other than
traffic violations or similar offenses) or final cease-and-desist order which
results in material loss to the Company or any of its subsidiaries or
affiliates.  The Administrative Committee shall, unless otherwise provided in an
agreement with the Participant, have the sole discretion to determine whether
“Cause” exists, and its determination shall be final.

 

(e)                                  “Cash Deferral” means that portion of the
credits to a Participant’s Deferral Account which is attributable to cash-based
deferrals or contributions and hypothetical income and appreciation and
depreciation in value thereof.

 

(f)                                    “Change in Control” means the happening
of any of the following events after any amounts have been deferred under the
Plan:

 

3

--------------------------------------------------------------------------------


 

(i)                                     The acquisition by any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act) (a “Person”) of beneficial ownership (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 20% or more of either (A) the then
outstanding shares of Stock of the Company (the “Outstanding Company Common
Stock”) or (B) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (i), the following acquisitions shall not
constitute a Change in Control: (1) any acquisition directly from the Company,
(2) any acquisition by the Company, (3) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (4) any acquisition by any corporation
pursuant to a transaction which complies with clauses (A), (B) and (C) of
subsection (iii) below; or

 

(ii)                                  Individuals who, as of the effective date
of the Plan, constitute the Board (the “Incumbent Board”) cease for any reason
not to constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the effective date of the Plan
whose election, or nomination for election by the Company’s shareholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or

 

(iii)                               Consummation of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”), in each case, unless,
following such Business Combination, (A) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of Stock
and the combined voting power of the then outstanding voting securities entitled
to vote generally in the election of directors, as the case may be, of the
corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (B) no Person (excluding any employee benefit plan (or related trust) of the
Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

 

(iv)                              Approval by the shareholders of the Company of
a complete liquidation or dissolution of the Company.

 

(g)                                 “Code” means the Internal Revenue Code of
1986, as amended.  References to any provision of the Code or regulation
(including a proposed regulation) thereunder shall include any successor
provisions or regulations.

 

(h)                                 “Committee” means the Compensation Committee
of the Board.  The Board may perform any function of the Committee hereunder, in
which case the term “Committee” shall refer to the Board.

 

4

--------------------------------------------------------------------------------


 

(i)                                     “Company Contributions Account” means
the subaccount under a Participant’s Deferral Account which reflects Company
Contributions under the Plan and amounts of hypothetical income and appreciation
and depreciation in value of such subaccount.

 

(j)                                     “Company Contributions” means
contributions to a Participant’s Company Contributions Account made in
accordance with Section 7.

 

(k)                                  “Deferral Account” means the account or
subaccount established and maintained by the Company to account for deferrals by
a Participant, any Company Contributions, and amounts of hypothetical income and
appreciation and depreciation in value of such account or subaccount, as
described in Section 6.  Deferral Accounts will be maintained solely as
bookkeeping entries by the Company to evidence unfunded obligations of the
Company.

 

(l)                                     “Deferred Stock” means that portion of
the credits to a Participant’s Deferral Account which is attributable to
Stock-based deferrals or contributions and dividend equivalents.  Each credited
share of Deferred Stock represents the right to receive one share of Stock at
distribution or withdrawal together with rights to dividend equivalents and
other rights and limitations specified in the Plan.

 

(m)                               “Disability” means, unless otherwise provided
by the Administrative Committee, “disability” or “disabled” as defined in the
Company’s pension plan or, if not so defined, shall mean that the Participant is
eligible to receive disability benefits under the Company’s long-term disability
program.

 

(n)                                 “Exchange Act” means the Securities Exchange
Act of 1934, as amended.  References to any provision of the Exchange Act or
rule thereunder shall include any successor provisions or rules.

 

(o)                                 “Fair Market Value” means, in the case of
Stock, as of any given date, the closing price per share of Stock on such date
or, if there are no reported sales on such date, on the last day prior to such
date on which there were sales of the Stock on the New York Stock Exchange or,
if not listed on such exchange, on any other national securities exchange on
which the Stock is listed or on Nasdaq.   If there is no regular public trading
market for the Stock, the Fair Market Value of the Stock shall be determined by
the Administrative Committee in good faith.  In the case of property other than
Stock, the amount a willing buyer would pay to a willing seller for such
property with neither party acting under duress, as determined by the
Administrative Committee.

 

(p)                                 “Participant” means any person who, as an
employee of the Company or any subsidiary or affiliate of the Company, is
designated as eligible to participate and who thereafter participates or makes
an election to participate in the Plan.

 

(q)                                 “Plan Year” means the period from January 1
through December 31 of a given year.  The initial Plan Year will be January 1,
2002 through December 31, 2002.

 

(r)                                    “Retirement” means, unless otherwise
determined by the Administrative Committee, a Participant’s termination of
employment from the Company and its subsidiaries and affiliates after at least
ten years of service and with the sum of the Participant’s age and years of
service equal to or exceeding 75.  For this purpose, “years of service” shall
equal “ Vested Service” determined under the Company’s pension plan.

 

(s)                                  “Stock” means the Company’s common stock,
par value $.01 per share, as adjusted in accordance with Section 6(c)(v).

 

(t)                                    “Trust” means any trust or trusts
established by the Company as part of the Plan pursuant to Section 6(e).

 

5

--------------------------------------------------------------------------------


 

3.                                      Administration.

 

(a)                                  Authority.  The Administrative Committee
shall administer the Plan in accordance with its terms and any directions of the
Committee, and shall have all powers necessary to accomplish such purpose,
including the power and authority to construe and interpret the Plan, to define
the terms used herein, to prescribe, amend and rescind rules and regulations,
agreements, forms, and notices relating to the administration of the Plan, to
make all other determinations necessary or advisable for the administration of
the Plan, and to determine whether to terminate participation of and accelerate
distributions to Participants.  Any actions of the Committee or Administrative
Committee with respect to the Plan and determinations in all matters hereunder
shall be conclusive and binding for all purposes and upon all persons, including
the Company, Participants, Beneficiaries, employees, and their respective
successors in interest.

 

(b)                                 Service on Committee or Administrative
Committee.   Persons serving on the Administrative Committee shall be appointed
by and remain in office at the will of, and may be removed with or without cause
by, the Committee.  The Administrative Committee may delegate administrative and
other functions under the Plan to officers or employees of the Company or its
subsid­iaries, or other agents, except as limited by the Plan.  No member of the
Committee or Administrative Committee shall be entitled to act on or decide any
matter relating solely to himself or herself or any of his or her rights or
benefits under the Plan.  No bond or other security shall be required in
connection with the Plan of the Committee or the Administrative Committee or any
member thereof in any jurisdiction.

 

4.                                      Participation.  The Administrative
Committee shall determine the employees of the Company and its subsidiaries
and/or affiliates, from among those who qualify as a select group of management
or highly compensated employees, who will be eligible to participate in the
Plan.  The Administrative Committee may limit participation by otherwise
eligible employees in its discretion, including, for example, for a specified
period following a Participant’s withdrawal from a Deferral Account under
Section 8(e).

 

5.                                      Deferrals.  To the extent authorized by
the Administrative Committee, a Participant may elect to defer compensation or
awards which may be in the form of cash, Stock, Stock-denominated awards or
other property to be received from the Company or a subsidiary or affiliate of
the Company.  Stock-denominated awards that the Administrative Committee may
authorize for deferral include (i) stock units granted under the Company’s 1999
Stock Incentive Plan, 2001 Stock Plan, or other Company plans and (ii) the
shares representing the profit upon exercise of stock options granted under any
such plan, in circumstances in which the option exercise price is paid by the
surrender of previously acquired shares.  In addition, the Administrative
Committee may authorize the exchange of awards of restricted stock units for
outstanding restricted stock, in order to permit the deferral of such restricted
stock units under the Plan, provided that substantially identical vesting terms
and other obligations of the employee applicable to the surrendered restricted
stock will apply to the replacement restricted stock units.  (All deferrals of
Stock-denominated awards under the Plan are referred to as Deferred Stock,
including awards originally denominated “restricted stock units” or “stock
units”).

 

(a)                                  Limits on Amounts Deferred.  The foregoing
notwithstanding, with respect to a given Plan Year, a Participant may defer
receipt of not more than 50% of the Participant’s annual base salary, and the
amount of a Participant’s deferrals in a given Plan Year will be reduced to the
extent necessary so that his or her cash compensation not deferred under the
Plan and any other contributory plan of the Company will equal or exceed the
aggregate of FICA (including Medicare), any other applicable employment tax,
employee benefit plan contributions, and mandatory income tax required to be
withheld by the Company or its subsidiaries or affiliates for that Plan Year
with respect to the Participant.  In addition to such limitations, and any terms
and conditions of deferral set forth under plans, programs or arrangements from
which receipt of compensation or awards is deferred under this Plan, the
Administrative Committee may impose limitations on the amounts permitted to be
deferred and other terms and conditions on deferrals under the Plan.  Any such
limitations, and other terms and conditions of deferral, shall be specified in
documents setting forth terms and conditions of deferrals under the Plan, rules
relating to the Plan or election forms, other forms, or instructions published
by or at the direction of the Administrative Committee.  The Administrative
Committee may permit awards and other amounts to be treated as deferrals under
the Plan, including deferrals that may be mandatory under the terms of another
plan or arrangement of the Company, for administrative convenience or otherwise
to serve the purposes of the Plan and such other plan or arrangement.

 

6

--------------------------------------------------------------------------------


 

(b)                                 Elections.  An election to defer
compensation or awards hereunder must be received by the Administrative
Committee prior to the deadline specified by the Administrative Committee.  A
Participant’s elections on a properly completed election form shall become
irrevocable at such times as the Administrative Committee may determine in its
discretion.  Under no circumstances may a Participant defer compensation or
awards to which the Participant has attained, at the time of deferral, a legally
enforceable right to current receipt of such compensation or awards.

 

6.                                      Deferral Accounts.

 

(a)                                  Establishment; Crediting of Amounts
Deferred.  One or more Deferral Accounts will be established for each
Participant, as determined by the Administrative Committee.  The amount of
compensation or awards deferred by a Participant hereunder will be credited to
the appropriate Deferral Account as of a date not later than five business days
after the date on which such amounts would have been paid to the Participant but
for the Participant’s election to defer, unless otherwise determined by the
Administrative Committee.  With respect to any fractional shares relating to a
Stock-denominated award, the Administrative Committee shall determine whether to
credit the Deferral Account with a fraction of a share of Deferred Stock, to pay
cash in lieu of the fractional share or carry forward such cash amount under the
Plan, round to the nearest whole share, round to the next whole share, or round
down to eliminate the fractional share or otherwise make provision for the
fractional share.  Amounts of hypothetical income and appreciation and
depreciation in value of the Deferral Account will be credited and debited to,
or otherwise reflected in, such Deferral Account from time to time.

 

(b)                                 Hypothetical Investment Vehicles.

 

(i)                                     Subject to the provisions of this
Section 6(b) and Sections 6(d) and 9, Cash Deferral amounts shall be deemed to
be invested, at the Participant’s direction, in one or more hypothetical
investment vehicles as may be specified from time to time by the Administrative
Committee; provided, however, that the right of the Administrative Committee to
approve or disapprove any investment direction given by a Participant is hereby
reserved. The Administrative Committee may change or discontinue any or all of
the hypothetical investment vehicles available under the Plan in its discretion;
provided, however, that each affected Participant shall be given the opportunity
to redirect the allocation of his or her Cash Deferral amount deemed invested in
the discontinued hypothetical investment vehicle(s) among the other hypothetical
investment vehicles, if any.

 

(ii)                                  Amounts credited as Deferred Stock to a
Participant’s Deferral Account may not be reallocated or deemed reinvested in
any other hypothetical investment vehicle, but shall remain as Deferred Stock
until such time as the Deferral Account is distributed or withdrawn in
accordance with Section 8.

 

(c)                                  Dividend Equivalents and Adjustments. 
Deferred Stock credited to a Participant’s Deferral Account will be credited
with dividend equivalents and subject to adjustment as provided in this Section
6(c):

 

(i)                                     Cash Dividends.   If the Company
declares and pays a dividend or distribution on Stock in the form of cash, then
a number of additional shares of Deferred Stock shall be credited to each
Participant’s Deferral Account as of the payment date for such dividend or
distribution equal to the number of shares of Deferred Stock credited to the
Deferral Account as of the record date for such dividend or distribution
multiplied by the amount of cash actually paid as a dividend or distribution on
each outstanding share of Stock at such payment date, divided by the Fair Market
Value of a share of Stock at such payment date.

 

7

--------------------------------------------------------------------------------


 

(ii)                                  Non-Stock Dividends.  If the Company
declares and pays a dividend or distri­bution on Stock in the form of property
other than shares of Stock, then a number of additional shares of Deferred Stock
shall be credited to each Participant’s Deferral Account as of the payment date
for such dividend or distribution equal to the number of shares of Deferred
Stock credited to the Deferral Account as of the record date for such dividend
or distribution multiplied by the Fair Market Value of such property actually
paid as a dividend or distribution on each outstanding share of Stock at such
payment date, divided by the Fair Market Value of a share of Stock at such
payment date; provided, however, that, in lieu of crediting additional Deferred
Stock, the Administrative Committee may determine to set aside the same amount
and type of property distributed to a holder of a share of Stock for delivery to
the Participant at the time of distribution or withdrawal of each share of
Deferred Stock, in such manner and on such terms as the Administrative Committee
may specify.

 

(iii)                               Stock Dividends and Splits.  If the Company
declares and pays a dividend or distribution on Stock in the form of additional
shares of Stock, or there occurs a forward split of Stock, then a number of
additional shares of Deferred Stock shall be credited to each Participant’s
Deferral Account as of the payment date for such dividend or distribution or
forward split equal to the number of shares of Deferred Stock credited to the
Deferral Account as of the record date for such dividend or distribution or
split multiplied by the number of additional shares of Stock actually paid as a
dividend or distribution or issued in such split in respect of each outstanding
share of Stock.

 

(iv)                              Modifications to Dividend Equivalents Policy. 
Other provisions of this Section 6(c) notwithstanding, the Administrative
Committee may modify the manner of payment or crediting of dividend equivalents
hereunder, in order to coordinate the value of Deferral Accounts with any trust
established under Section 6(e) holding shares of Stock, for administrative
convenience, or for any other reason.

 

(v)                                 Adjustments.  The number of shares of
Deferred Stock credited to the Participant’s Deferral Account may be
appropriately adjusted by the Administrative Committee in order to prevent
dilution or enlargement of Participants’ rights with respect to Deferred Stock,
in the event of any unusual corporate transaction or event which affects the
value of Stock, provided that any such adjustment shall be made taking into
account any crediting of Deferred Stock to the Participant under other
provisions of this Section 6(c) in connection with such transaction or event.

 

(d)                                 Allocation and Reallocation of Hypothetical
Investments.  A Participant may allocate the Cash Deferral portion of his or her
Deferral Account to one or more of the hypothetical invest­ment vehicles
authorized under the Plan.  Subject to Section 6(b)(ii) and any rules
established by the Ad­ministrative Committee, a Participant may reallocate such
Cash Deferrals at times specified by the Admin­istrative Committee to one or
more of such hypothetical investment vehicles, by filing a notice in such form
and manner as may be specified by the Administrative Committee.  The
Administrative Committee may, in its discretion, prohibit or restrict allocation
into or reallocation by all or specified Participants into or out of specified
hypothetical investment vehicles, restrict the frequency of reallocation, or
specify minimum or maximum amounts that may be allocated or reallocated by
Participants.

 

(e)                                  Trusts.  The Administrative Committee may,
in its discretion, establish one or more Trusts (including sub-accounts under
such Trust(s)), and deposit therein amounts of cash, Stock, or other property in
connection with the Company’s obligations with respect to a Participant’s
Deferral Account established under this Section 6.  If so determined by the
Administrative Committee in any case in which deposited amounts or other assets
represent the economic equivalent of the Participant’s deemed investment in his
or her Deferral Account, the amounts of hypothetical income and appreciation and
depreciation in value of such Deferral Account may be deemed to be equal to the
actual income on, and appreciation and depreciation of, such assets.  Other
provisions of this Section 6 notwithstanding, the timing of allocations and
reallocations of assets in such a Deferral Account, and the hypothetical
investment vehicles available with respect to the Cash Deferral portion of the
Deferral Account, may be varied to reflect the timing and nature of the actual
investments relating to such assets.

 

8

--------------------------------------------------------------------------------


 

(f)                                    Restrictions on Participant Direction. 
The provisions of Section 6(b) and 6(d) notwithstanding, the Administrative
Committee may restrict or prohibit reallocations of amounts into or out of
specified hypothetical investment vehicles.

 

(g)                                 Modifications to Comply with Accounting
Rules.  Other provisions of the Plan notwithstanding, the Administrative
Committee may vary the manner in which Deferred Stock is credited to Deferral
Accounts, provisions relating to in-service withdrawals and distributions with
respect to Deferred Stock, and other terms relating to Deferred Stock, in order
to comply with applicable accounting rules and prevent recognition of expense by
the Company after the initial measurement and recognition in connection with
awards deferred as Deferred Stock hereunder.

 

7.                                      Company Contributions.

 

The Committee may provide for crediting of Company Contributions under the Plan,
subject to this Section 7.  Such Company Contributions may be in the form of
matching contributions or other discretionary contributions, including the
crediting of additional Deferred Stock as a premium or inducement to
Participants to elect deferrals that will be credited as Deferred Stock. 
Company Contributions on behalf of a Participant shall be subject to such
vesting rules, risks of forfeiture, and other terms and conditions as may be
specified by the Committee.

 

8.                                      Distribution or Withdrawal of Deferral
Accounts.

 

(a)                                  Form of Payment.  The Company shall
distribute the amount credited to a Participant’s Deferral Account, and
discharge all of its obligations to pay deferred compensation under the Plan
with respect to such Deferral Account, as follows:

 

(i)                                     with respect to amounts credited to a
Participant’s Deferral Account other than Deferred Stock, payment of cash or, in
the discretion of the Administrative Committee, by delivery of other liquid
assets having a Fair Market Value equal to the amount credited to the Deferral
Account; provided, however, that, to the extent practicable, any assets
delivered in distribution under this Section 8(a)(i) shall be of the same type
as the hypothetical investment vehicle in which the Participant’s Deferral
Account balances (other than Deferred Stock) were deemed invested at the time of
distribution; or

 

(ii)                                  with respect to Deferred Stock, by
delivery of shares of Stock.

 

(b)                                 Forfeitures.  If a Cash Deferral or Deferred
Stock is subject to a risk of forfeiture pursuant to the terms of another plan,
program, employment agreement or other arrangement, the election to defer under
the Plan and any crediting of amounts to the Participant’s Deferral Account will
not affect such risk of forfeiture.  In the event of a forfeiture of such
amounts, the Participant shall likewise forfeit any hypothetical earnings,
appreciation or depreciation, or dividend equivalents directly or indirectly
resulting from the forfeited Cash Deferral or Deferred Stock.

 

(c)                                  Timing of Payments.  The Administrative
Committee shall determine minimum and maximum deferral periods and any
limitations on terms of deferrals.  Subject to these limitations, payments in
distribution of a Deferral Account shall be made as soon as practicable after
the date or dates (before or after termination of employment with the Company
and its subsidiaries and affiliates), and in such number of installments, as may
be directed by the Participant in his or her election relating to such Deferral
Account, provided that, if a Participant’s employment with the Company and its
subsidiaries and affiliates terminates for reasons other than Retirement,
Disability, or involuntary termination (other than for Cause), a single lump sum
payment in distribution of his or her Deferral Account shall be made as promptly
as practicable following such termination, unless otherwise determined by the
Administrative Committee.

 

9

--------------------------------------------------------------------------------


 

(d)                                 Hardship Withdrawal Due to Financial
Emergency.  Other provisions of the Plan (except Section 9) notwithstanding, if,
upon the written application of a Participant, the Administrative Committee
determines that the Participant has an unanticipated financial emergency of such
a substantial nature, beyond the Participant’s control, and as to which the
Participant lacks other readily available assets that could be used to timely
address the emergency, so that withdrawal by the Participant of amounts
previously deferred under the Plan is warranted, the Administrative Committee
may direct the payment in a single lump sum to the Participant of all or a
portion of the balance of a Deferral Account and the time and manner of such
payment, provided that the amounts withdrawn shall be limited to that determined
by the Administrative Committee to be necessary to address the emergency. 
Hardship withdrawals under this Section 8(d) shall be permitted only in case of
a illness or accident affecting the Participant or his or her dependent, a
casualty loss to Participant’s property, or other similar circumstances arising
out of events beyond Participant’s control.  A Participant claiming a hardship
will be required to submit documentation demonstrating the hardship and proof
that any emergency or loss cannot be addressed by other assets or means.  The
Administrative Committee may, in its discretion, determine that a Participant
making a withdrawal under this Section 8(d) shall become ineligible to make
deferrals under the Plan for the remainder of the Plan Year in which the
withdrawal is made and for the next succeeding Plan Year, except for mandatory
deferrals under other plans and programs of the Company.

 

(e)                                  Non-Scheduled Voluntary Withdrawal With 10%
Penalty.  Other provisions of the Plan notwithstanding, a Participant may
voluntarily withdraw all or a portion of his or her Deferral Account balance
upon prior written notice to the Administrative Committee, subject to a penalty
equal to 10% of the amount withdrawn.  Withdrawn amounts will be paid to the
Participant in a single lump sum payment as promptly as practicable.  The amount
of any penalty under this Section 8(e) will be forfeited.  In addition, upon a
withdrawal under this Section 8(e), the Participant shall become ineligible to
make deferrals under the Plan for the remainder of the Plan Year in which the
withdrawal is made and for the next succeeding Plan Year, except for mandatory
deferrals under other plans and programs of the Company.

 

9.                                      Provisions Relating to Section 16 of the
Exchange Act and Section 162(m) of the Code.

 

(a)                                  Avoidance of Liability Under Section 16. 
With respect to a Participant who is then subject to the reporting requirements
of Section 16(a) of the Exchange Act as a director or officer of the Company,
the Administrative Committee shall implement transactions under the Plan and
administer the Plan in a manner that will ensure that each transaction by such
Participant is exempt from liability under Rule 16b-3 or otherwise will not
result in actual liability under Section 16(b) of the Exchange Act.

 

(b)                                 Compliance with Code Section 162(m).  It is
the intent of the Company that any compensation (including any award) deferred
under the Plan by a person who is, with respect to the year of distribution or
withdrawal, determined by the Administrative Committee likely to be a “covered
employee” within the meaning of Code Section 162(m) and regulations thereunder
shall not, as a result of deferral hereunder, become compensation with respect
to which the Company would not be entitled to a tax deduction under Code Section
162(m).  Accordingly, unless otherwise determined by the Administrative
Committee, if any payment in distribution or withdrawal of a Deferral Account
prior to a Change in Control would be subject to a loss of deductibility by the
Company at the time of a scheduled distribution or non-scheduled withdrawal
hereunder or non-scheduled penalty withdrawal under Section 8(e), the portion of
the distribution or withdrawal that would be non-deductible shall be
automatically deferred until the earliest date at which the payment may be made
such that the payment, and other compensation deemed by the Administrative
Committee likely to be paid to the Participant in the same year, will be fully
deductible by the Company.

 

10.                               Statements.  The Administrative Committee will
furnish a statement, after the completion of each Plan Year, to each Participant
reflecting the amounts credited to a Participant’s Deferral Account and other
information deemed relevant by the Administrative Committee.

 

10

--------------------------------------------------------------------------------


 

11.                               Sources of Stock.  Shares of Stock deliverable
in distribution or upon withdrawal of Deferred Stock, including shares deposited
under the Plan in a Trust pursuant to Section 6, in connection with a deferral
of a Stock-denominated award granted or acquired under another plan, program, or
other arrangement that provides for the issuance of shares shall be deemed to
have originated, and shall be counted against the number of shares reserved,
under such other plan, program or arrangement.  Shares of Stock actually
delivered in distribution or upon withdrawal of such deferral shall be
originally issued shares or treasury shares in accordance with the terms of such
other plan, program or arrangement.

 

12.                               Amendment and Termination.  The Committee may,
with prospective or retroactive effect, amend, alter, suspend, discontinue, or
terminate the Plan at any time without the consent of Participants,
Beneficiaries, stockholders, or any other person; provided, however, that,
without the consent of a Participant, no such action shall materially and
adversely affect such Participant’s rights to payment of amounts credited to
such Participant’s Deferral Account.  Subject to the foregoing, the
Administrative Committee may amend the Plan (i) in any manner which does not
materially increase the cost of providing benefits under the Plan, or (ii) to
reflect any amendments to the Plan that are required or desirable in the
judgment of the Administrative Committee to comply with applicable laws, rules
or regulations.  The foregoing notwithstanding, the Committee may terminate the
Plan and distribute to each Participant the amounts credited to his or her
Deferral Accounts, and the Committee reserves the right to accelerate the
distribution of individual Participants’ Deferral Accounts (in whole or in
part).

 

13.                               General Provisions.

 

(a)                                  Limits on Transfer of Awards.  No right,
title or interest of any kind in the Plan or to a Deferral Account shall be
transferable or assignable by a Participant or his or her Beneficiary, shall be
subject to alienation, anticipation, encumbrance, garnishment, attachment, levy,
execution or other legal or equitable process, or shall be subject to the debts,
contracts, liabilities or engagements, or torts of any Participant or his or her
Beneficiary, except that rights to payment may be transferred in connection with
the death of a Participant by will or the laws of descent and distribution or
pursuant to a valid Beneficiary designation filed with the Administrative
Committee in accordance with such rules as the Administrative Committee may
prescribe.  Any attempt to alienate any interest of a Participant or Beneficiary
under the Plan, in any manner described in the preceding sentence or otherwise
(except as permitted in connection with the Participant’s death) shall be void. 
A Participant may designate a Beneficiary in writing by filing with the
Administrative Committee a properly completed Beneficiary Designation Form.

 

(b)                                 Receipt and Release.  Payments of
distributions or withdrawals (in any form) to any Participant or Beneficiary in
accordance with the provisions of the Plan shall, to the extent thereof, be in
full satisfaction of all claims for the compensation or awards deferred and
relating to the Deferral Account to which the payments relate against the
Company or any subsidiary or affiliate, and the Administrative Committee may
require such Participant or Beneficiary, as a condition to such payments, to
execute a receipt and release to such effect.  In the case of any payment under
the Plan of less than all amounts then credited to a Deferral Account in the
form of Deferred Stock, the amounts paid shall be deemed to relate to the
Deferred Stock credited to the Deferral Account at the earliest time.

 

(c)                                  Unfunded Status of Awards.  The Plan
constitutes an “unfunded” plan for deferred compensation and Participants shall
rely solely on the unsecured promise of the Company for payment hereunder.  The
establishment and maintenance of, or allocations and credits to, the Deferral
Account of any Participant or the establishment of a Trust or Trusts shall not
vest in any Participant any right, title or interest in and to any Company
assets or any assets held in the Trust(s).  Nothing contained in the Plan shall
give a Participant any rights that are greater than those of a general unsecured
creditor of the Company.

 

(d)                                 Compliance.  The Company shall impose such
restrictions on Stock delivered to a Participant hereunder and any other
interest constituting a security as it may deem advisable in order to comply
with the Securities Act of 1933, as amended, the requirements of any stock
exchange or automated quotation system upon which the Stock is then listed or
quoted, any state securities laws applicable to such a transfer, any provision
of the Company’s Certificate of Incorporation or Bylaws, any policy maintained
by the Company, or any other law, regulation, or binding contract to which the
Company is a party.

 

11

--------------------------------------------------------------------------------


 

(e)                                  Other Participant Rights.  No Participant
shall have any of the rights or privileges of a stockholder of the Company under
the Plan, including as a result of the crediting of Deferred Stock or other
amounts to a Deferral Account, or the creation of any Trust and deposit of Stock
therein, except at such time as Stock may be actually delivered in distribution
or upon withdrawal of a Deferral Account.  The Plan and transactions thereunder
shall not constitute a contract of employment, and adoption of the Plan and
participation therein shall not confer upon any employee any right to continued
employment, nor shall they interfere in any way with the right of the Company or
any subsidiary or affiliate to terminate the employment of any employee at any
time or with the right of the Company or a subsidiary or affiliate to increase
or decrease the amount of any compensation payable to a Participant.  Subject to
the limitations set forth in Section 13(a) hereof, the Plan shall inure to the
benefit of, and be binding upon, the parties hereto and their successors and
assigns.

 

(f)                                    Tax Withholding.  The Company and any
subsidiary or affiliate shall have the right to deduct from amounts otherwise
payable by the Company or any subsidiary or affiliate to the Participant,
including compensation not subject to deferral as well as amounts payable
hereunder in distribution or upon withdrawal of the Participant’s Deferral
Account, any sums that federal, state, local or foreign tax law or employment
law requires to be withheld with respect to the deferral of compensation
hereunder, transactions affecting the Participant’s Deferral Account, and
payments in distribution or upon withdrawal of the Participant’s Deferral
Account, including FICA (including Medicare) and other employment taxes.  Stock
may be withheld to satisfy such mandatory withholding obligations relating to
Deferred Stock if so authorized by, and in accordance with, the terms of the
plan, program, or other arrangement from which the Stock-denominated award was
deferred.

 

(g)                                 Right of Setoff.  The Company may, to the
extent permitted by applicable law, deduct from and set off against any amounts
payable in distribution or upon withdrawal of a Participant’s Deferral Account
such amounts as may be owed by the Participant to the Company or its
subsidiaries or affiliates, although the Participant shall remain liable for any
part of the Participant’s payment obligation not satisfied through such
deduction and setoff.  Such right of setoff may be exercised only in connection
with the payment of a distribution or withdrawal under the Plan, at the time
such payment otherwise would be made to the Participant.  By electing to
participate in the Plan and defer compensation hereunder, the Participant agrees
to any deduction or setoff under this Section 13(g).

 

(h)                                 Governing Law.  The Plan and rules and
regulations, deferrals and other agreements hereunder shall be governed and
construed in accordance with the laws of the State of New York, without
reference to principles of conflict of laws.

 

(i)                                     Responsibility for Losses.  A
Participant and his or her Beneficiary shall assume all risk in connection with
any decrease in value of the Deferral Account and neither the Company, the
Committee, the Administrative Committee nor other parties assisting in the
administration of the Plan shall be liable or responsible therefore.

 

(j)                                     Construction.  The captions and numbers
preceding the sections of the Plan are included solely as a matter of
convenience of reference and are not to be taken as limiting or extending the
meaning of any of the terms and provisions of the Plan.  Whenever appropriate,
words used in the singular shall include the plural or the plural may be read as
the singular, and masculine gender shall include the feminine and vice versa.

 

(k)                                  Severability.  In the event that any
provision of the Plan shall be declared illegal or invalid for any reason, said
illegality or invalidity shall not affect the remaining provisions of the Plan
but shall be fully severable, and the Plan shall be construed and enforced as if
said illegal or invalid provision had never been inserted herein.

 

14.                               Effective Date.  The Plan shall be effective
as of September 11, 2001, with deferrals of payments to be permitted commencing
January 1, 2002.

 

12

--------------------------------------------------------------------------------